OFFICE SHARING AGREEMENT






BETWEEN:




CARTOON ACQUISITION, INC., a Delaware corporation,



hereinafter called "Sublessee",




-and-

MONTANA ACQUISITION CORPORATION, a Delaware corporation



hereinafter called "User".




1. DESCRIPTION OF PREMISES, FACILITIES, AND SERVICES

     The Sublessee hereby agrees to permit to the User and the User hereby
agrees to pay rent to the Sublessee, for the term, and subject to the conditions
and covenants hereinafter set forth, for the office commonly located at 233
Alexander Street, Second Floor, Rochester, New York 14607-2518 (the "Designated
Office"), together with the privilege to use in the Office in common with the
Sublessee and other users and parties that the Sublessee from time to time may
designate.

     The User hereby acknowledges that the rent paid under this Agreement is for
the rental of the Designated Office and for the general use of common areas
permitted by the Sublessee, and for other service that may be obtained from the
Sublessee at an additional cost.



2. USE




     The use of the Designated Office shall be limited to use by the User to not
more than two people, in number, at any given time. The parties to this
Agreement (Cartoon and Montana, when hereinafter referred to collectively) agree
that Montana shall use the Designated Office for a legitimate business premise,
only to conduct business for lawful purposes, and for no other purpose, or as
otherwise may be designated by the Sublessee from time to time. The User may not
make any alteration or improvement to any part of the Designated Office except
with written prior consent of Cartoon, which consent shall not be unreasonably
withheld.

     In addition, the User agrees to abide by the Sublessee's Rules and
Regulations, which are appended as Schedule A hereto.



3. TERM




     The term of this Agreement shall be for a period of one year, on a
month-to-month basis, commencing on the first day of June 2006, and ending on
the 31st day of May 2007, unless renewed as provided hereinafter.

     In the event then the User intends to terminate this Agreement, such
termination shall become effective by notification to the Sublessee in writing
at least 30 (thirty) days prior to the proposed termination date. The
termination date shall be the last day of any calendar month.



4. RENT




     The User agrees to pay rent for the Designated Office during the term of
this Agreement at the monthly rate of $250 payable in arrears on the last day of
each calendar month.



5. SECURITY DEPOSIT




     The Sublessee does not require the User to pay any security deposit to it
under the terms of or in connection with this Agreement.

Office Sharing Agreement, Page 1

--------------------------------------------------------------------------------



6. ADDITIONAL FACILITIES AND SERVICES




     The Sublessee agrees to make available to the User upon request access to
certain other facilities and services as may be required by the User. The User
acknowledges that such extraordinary facilities and services are not covered by
the base rent and agrees to pay the Sublessee for the extraordinary facilities
and services described at the standard rates established by the Sublessee, which
are prevailing at the time the facilities and services are requested and used,
or at those rates that may reasonably be assessed by the Sublessee from time to
time, for which the Sublessee shall present the User with accurate and dated
invoices.

     The User acknowledges that the request or contract for use of such
extraordinary facilities or services shall be permissible or granted at the sole
determination of the Sublessee.



7. OVERDUE ACCOUNTS AND DEFAULT




     The User agrees to pay a five per cent (5%) per month interest charge to
the Sublessee on any overdue account for the rental of the Designated Office.
The User agrees that should it default in the payment of rent, or any other
amount payable hereunder, or in the performance of any other terms or conditions
of this Agreement, then the Sublessee may, by providing a five (5) day written
notice to the User, terminate this Agreement and retake possession of all of the
User's possessions, and, the User shall then forthwith continue to remain liable
to pay all monies owing or accruing to the Sublessee up to the date of any such
voluntary or involuntary termination.



8. LIABILITY




     The Sublessee shall not be liable to the User for any injury or damage to
the User's employees or property or that of its invitees or designees, by
whatever cause, including, without limitation, any event resulting from the acts
or omissions of Sublessee's employees, persons renting, subleasing, or using
office space or services from the Sublessee, or other persons occupying any part
of the Designated Office, or from any failure of services provided to User, such
as electricity, water, or gas or for any injury or damage to property or persons
caused by any person or by the Sublessee's failure to repair.

     The Sublessee and its employees shall not be responsible for shortages in,
damages to or condition of any parcels, cartons, goods, or monies received. In
utilizing the Designated Office, or additional services or facilities hereunder,
the User agrees that for the purpose of risk, loss, errors, or omissions, the
persons or entities providing the services shall be deemed the employees of the
User and not that of the Sublessee. The Sublessee makes no warranties as to the
skill, competency, or integrity of the person performing these services and the
User agrees to satisfy itself as to the completeness and accuracy of all work
product produced.

     The User shall be responsible for all damage or loss caused to the
Designated Office, including the furnishings, fixtures, and equipment, except
for reasonable wear and tear. The User shall pay for all repairs and replacement
thereof during the term and following the termination of this Agreement. The
User shall be responsible for insuring its own property located at the
Designated Office.



9. TAXES




     The User shall not be responsible for the payment, on a pro rate basis or
otherwise, of any real estate taxes associated with the real property underlying
the Designated Office.



10. TELEPHONE SERVICE




     The User acknowledges that it is responsible to contract for and maintain
any telephone service at the Designated Office. In addition, should the User use
the Sublessee's telephone or

Office Sharing Agreement, Page 2



--------------------------------------------------------------------------------



equipment, the Sublessee may charge the User a nominal charge for such use and
services, at the Sublessee's discretion.



11. ASSIGNMENT AND SUBLETTING




     Under no circumstances may the User assign this Agreement or sublet the
Designated Office or any other part of the premises.

12. EMPLOYMENT OF THE SUBLESSEE'S EMPLOYEES

     For the term of this agreement and for a period of twelve (12) months
thereafter, should the User offer to employ, hire, or contract with, or refer
for hire to a third party (collectively, "Offer"), directly or indirectly, in
any manner whatsoever, any person who was an employee of or contract service
provider to the Sublessee at any time during the twelve month period immediately
preceding such Offer, the User shall forthwith pay to Sublessee the sum of
$15,000.00 as a procurement fee.



13. TERMINATION




     The User may not terminate this Agreement prior to the herein agreed date
of expiration unless prior written consent is obtained from the Sublessee. The
Sublessee has the right to terminate this Agreement at any time, without prior
notice, for the User's failure to comply with any part of this Agreement.



14. SEVERABILITY




     In the event that any part of this Agreement shall be held to be
unenforceable or invalid, the remaining parts of this Agreement shall
nevertheless continue to be valid and enforceable as though the invalid portions
had not been a part thereof



15. REPAIR




     The User agrees to surrender the Designated Office to the Sublessee in the
same state of repair and condition as originally received by the User, normal
wear and tear excepted.



16. NOTICES




     Any notice required or permitted to be given hereunder shall be given by
delivery to the addressee at the Designated Office and shall be deemed to be
given at the time of actual occupancy by the User.

17.     TIME     Time shall be of the essence hereof.   18.      GENERAL  

     This Agreement embodies the entire agreement between the Parties relative
to the subject matter hereof, and shall not be modified, changed, or altered in
any respect except in writing acknowledged by the parties.

DATED June 1, 2006, and executed in the City of Rochester, New York.



/s/ Randolph S. Hudson


President
Montana Acquisition Corporation,
a Delaware corporation ("User")






/s/ Randolph S. Hudson


President
Cartoon Acquisition, Inc.,
a Delaware corporation ("Sublessee")




Office Sharing Agreement, Page 3



--------------------------------------------------------------------------------





Schedule A
RULES AND REGULATIONS




(1)      The User, and the User's employees, consultants, advisors, and other
guests, will conduct itself and themselves in a business-like manner; proper
attire will be worn at all times; the noise level will be minimized to a level
so as not to interfere with or annoy other occupants of the Designated Office or
the Sublessee.   (2)      The User shall not alter the Designated Office without
the prior written consent of the Sublessee.   (3)      The User will not affix
anything to the walls of the Designated Office without the prior written consent
of the Sublessee.   (4)      The User, and the User's employees, consultants,
advisors, and other guests, will not prop-open any corridor doors, exit doors,
or door connecting corridors during or after business hours.   (5)      All
corridors, halls, elevators, and stairways shall not be obstructed by the User
or used for any purpose other than egress and ingress.   (6)      No
advertisement or identifying signs or other notices shall be inscribed, painted
on, or affixed to any part of the corridors, doors, or public areas.   (7)     
The User shall not, under any circumstances, do any cooking thereon, or use or
allow to be used at the Designated Office any oil, burning fluids, gasoline,
kerosene, or other flammable or combustible fluids, for any purpose whatsoever.
  (8)      If the User requires any special wiring for business machines or
otherwise, such wiring shall be done by a licensed electrician designated by the
Sublessee. The electrical current shall be used for ordinary lighting purposes
only unless written permission to do otherwise shall first have been obtained by
the Sublessee.   (9)      The Sublessee and its employees, agents, and guests,
shall have the right to enter the Designated Office during commonly recognized
weekday business hours for conducting its business.   (10)      The User shall
give the Sublessee immediate access to the Designated Office to show said
Designated Office on the User giving notice of intent to vacate in accordance
with the provisions of the Agreement. The User shall in no way hinder the
Sublessee from showing said Designated Office.   (11)      The User will bring
no animals to the Designated Office or on the premises comprising the Designated
Office.   (12)      The User shall not remove any furnishings, fixtures,
equipment, or decorative material from the Designated Office without written
consent of the Sublessee.   (13)      The Sublessee reserves the right to make
such other reasonable rules and regulations as, in its sole judgement, may from
time to time be needed for the safety, care, and cleanliness of the Designated
Office.  

 

 